Citation Nr: 1635359	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.

2. Entitlement to service connection for bilateral hands due to falls secondary to bilateral pes planus with plantar fasciitis.

3. Entitlement to service connection for fibromyalgia, to include as secondary to bilateral pes planus with plantar fasciitis.

4. Entitlement to service connection for vision problems, sleep disturbances and memory loss, to include as residuals of a traumatic brain injury (TBI) and as secondary to service-connected bilateral pes planus with plantar fasciitis.

5. Entitlement to service connection for bilateral patellofemoral syndrome.

6. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

The issues of entitlement to an increased evaluation for pes planus, entitlement to service connection for fibromyalgia, bilateral hand, and bilateral knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, credible evidence of record does not establish that the Veteran suffered a TBI or has residuals attributable to a fall caused by a service-connected disability.  



CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way letters sent in August 2011 and June 2012.

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, various medical and internet articles provided by the Veteran, lay statements from various friends and family of the Veteran, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

The Veteran has not indicated that her claimed TBI is the direct result of her active service.  VA Form 21-4138, received in October 2013.  Additionally, a review of her service treatment records do not show any incident, injury, or illness to which that claimed disability may be linked.  Rather, the Veteran argues that it is the result of a fall she sustained in February 2011, due to her service-connected bilateral pes planus with plantar fasciitis.  Id.  

In August 2012, the Veteran was afforded a VA examination in connection with her TBI claim.  At that time, the examiner conducted a thorough examination.  The examiner noted a January 2012 MRI which returned unremarkable results.  She did not have complaints if impairment of memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  She was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were both normal.  No subjective symptoms were found.  No neurobehavioral effects were found.  She was able to communicate by both spoken and written language.  Consciousness was normal.  After reviewing the entire file, to include the various lay statements from the Veteran and her friends and family, the examiner concluded that the Veteran did not sustain a traumatic brain injury.  The examiner stated that no TBI occurred during military service.  He also stated that he reviewed her entire VA treatment record history and could not find documentation of any head injury in February 2011.  

Regarding the possibility of a recent head injury, on February 26, 2011, the Veteran's VA treatment records indicate that she presented for emergency care reporting that she was going down some steps at her home when her left knee gave out.  She reported that she did not pass out and denied striking her head.  The emergency room physician attributed her knee giving out to a meniscal injury.  No subsequent treatment records record any type of head injury associated with that fall.  (See VVA, Capri, 6/11/2012, p. 174)

In light of this evidence, the Board finds that the Veteran does not have a presently diagnosed condition for which service-connection may be granted.  Although a lay person, such as the Veteran, is competent to report observable incidents, such as hitting her head, the Board finds her report to be less than credible, particularly when the medical evidence from the time of her February 2011 fall explicitly record that the Veteran denied hitting her head or losing consciousness.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (listing factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with evidence, self-interest or bias, and lay statements made during treatment).  In sum, the Board, when viewing the pertinet lay and medical evidence, finds that the contemporaneous report of medical treatment out weights the Veteran's lay statement of the incident because of the incentive to provide accurate information in order to receive the best medical care. 

Additionally, in the October 2013 VA Form 21-4138, the Veteran stated that during her neurological visit in December 2011, the doctor stated that "she may have had a mild concussion due to the fall."  While the Board acknowledges that the Veteran likely fell, it does not find her statement that she hit her head causing a TBI to be credible.  As such, the factual foundation for a concussion (and its effects) has been undercut.  

Further, a thorough medical examination failed to show any present symptoms of a TBI and a physician has declined to give a present diagnosis.  In this regard, the December 2011 neurological visit lead to an MRI of the head and the impression was "[n]ormal brain MRI without and with contrast." The Veteran's memory was tested several times after the February 2011 fall.  The objective testing from VA treatment records revealed an intact memory in March 2011 and findings of a normal memory in May and June 2011.  The 2012 VA examination report reflects a physician answered "No" to the question of "Does the Veteran now have or has he/she ever had a traumatic brain injury (TBI) or any residuals of a TBI?  In this regard, the examination report reflects almost completely negative findings, to include areas such as subjective symptoms and neurobehavioral effects - both reported as none.  

Although the Veteran is competent to report observable symptomatology of an injury or illness, Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), a diagnosis such as a TBI requires specialized education, training, or experience in the fields of psychiatry and neurological behavior/functioning to render.  38 C.F.R. § 3.159(a)(2) (2015).  There is no indication in the record that the Veteran has this specialized medical expertise to provide such a diagnosis, and therefore, her assertion that she suffers from a present traumatic brain injury is less probative than the August 2012 VA examiner's findings to the contrary.  

The credible evidence does not support that the Veteran suffered a TBI or has residuals of a fall related to service or a service-connected disability.  Therefore, the Board denies this claim.  38 C.F.R. §§ 3.303, 3.304, 3.310.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for vision problems, sleep disturbances and memory loss, to include as residuals of a traumatic brain injury (TBI) and as secondary to service-connected bilateral pes planus with plantar fasciitis is denied.  

REMAND

The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Regardless, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's feet were most recently evaluated in November 2011.  In her July 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted that her bilateral pes planus with plantar fasciitis has worsened since that time.  As such, the Veteran should be provided a new VA examination to assess the present state of her bilateral pes planus.  

Once VA undertakes to provide a VA examination when developing a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As discussed above, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either 
(1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Concerning the claim for service-connection for fibromyalgia, in August 2012, the veteran was afforded a VA examination in connection with her claim.  Although the examiner opined against a direct link to her service-connected pes planus, the examiner did not provide an opinion as to whether the condition has been aggravated beyond its natural progression by the service-connected disability.  Neither was any possible connection to or aggravation by her service connected pain disorder with depressive disorder addressed.   As such, an addendum opinion should be obtained.  Likewise, the Veteran's claim for service connection for bilateral patellofemoral syndrome was afforded a VA examination in September 2011, but a nexus opinion was not rendered.  In July 2012, an addendum opinion was obtained which only addressed a direct link to the service-connected pes planus and did not address any possible aggravation by that disability.  As such, a new addendum opinion must also be obtained.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that a secondary opinion which addresses a causal relationship, but which does not address the question of aggravation, is inadequate).  

Regarding the Veteran's claim for service connection for a bilateral hand condition, the Veteran was afforded a VA examination in September 2011 at which time she was diagnosed with carpal tunnel syndrome in the right hand and a normal left hand, although neurological symptoms such as feelings of pins and needles and an inability to hold items were also reported.  An addendum opinion was given that stated that, "there is no rational causal relationship between feet and hands with no documented evidence of feet problems caused hand problems."  The Board finds this problematic for several reasons. 

First, the opinion is unclear as to which "hand problems" the examiner is referring.  Although a normal left hand was found, and mild carpal tunnel syndrome in the right hand, the examiner did not provide any explanation for the Veteran's various neurological symptoms.  Therefore, the Board cannot state with certainty whether the Veteran does, in fact, have a hand disability for which service connection may be granted.  Next, the opinion given only addresses direct causation by the Veteran's bilateral pes planus, it does not address possible aggravation by that condition, if a diagnosed condition exists.  Finally, the Veteran has asserted that her claimed hand condition is the result of a fall sustained in February 2011.  As discussed above, the Veteran's VA treatment records indicate that on February 26, 2011, she fell down stairs in her home due to a buckling knee, resulting in various aches and pains, including neck pain.  Provided the Veteran's knee is found to be service connected, then an opinion must be obtained which addresses whether the Veteran's claimed hand disability is the result of that fall.     

Regarding the claim for TDIU, because any possible increased disability rating may have a direct effect on her claim, adjudication on that matter is deferred and remanded as intertwined. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination of her bilateral pes planus.  A complete copy of the claims file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examiner should conduct all necessary testing and provide a detailed description of the Veteran's service-connected pes planus, to include a description of any functional impairment.  

2. Return the claims file to the August 2012 VA examiner for an addendum opinion on the Veteran's fibromyalgia.  If the August 2012 VA examiner is no longer available, forward the file to an examiner qualified to provide the requested opinion.  The need for a new examination is left to the discretion of the new VA clinician.  

The examiner should review all evidence of record and state whether the Veteran's fibromyalgia has been aggravated beyond its natural progression by her service-connected disabilities, to include pes planus and pain disorder associated with both psychological factors and depressive disorder.  

The examiner should also state whether it is at least as likely as not that the Veteran's fibromyalgia is the result of her February 2011 fall.  In reaching the conclusion, the examiner is requested to review the various internet articles provided by the Veteran which link fibromyalgia to trauma.  

A comprehensive rationale should be provided for each opinion given and should cite to evidence in the record, known medical principles, and medical treatise evidence.  

3. Return the claims file to the July 2012 VA examiner for an addendum opinion on the Veteran's bilateral patellofemoral syndrome.  If the July 2012 VA examiner is no longer available, forward the file to an examiner qualified to provide the requested opinion.  The need for a new examination is left to the discretion of the new clinician.  

The examiner should review all evidence of record and state whether the Veteran's bilateral patellofemoral syndrome has been aggravated beyond its natural progression by her service-connected disabilities, to include pes planus and pain disorder associated with both psychological factors and depressive disorder.  

A comprehensive rationale should be provided for each opinion given and should cite to evidence in the record, known medical principles, and medical treatise evidence.  

4. Schedule the Veteran for a new VA examination in connection with her claim for a bilateral hand disorder.  A complete copy of the claims file, including a copy of this remand should be made available to the examiner selected to conduct the examination and should be reviewed so become familiar with the medical history of this disorder.  

The examiner should conduct a thorough examination of the Veteran, to include her report of any neurological symptoms, and state whether the Veteran has a presently diagnosed condition in either of her hands.  If no diagnosis is rendered, then the examiner must provide an explanation which addresses the Veteran's reported symptoms.  

If a diagnosis is given, for each diagnosed disability the examiner must answer the following questions:

a) Whether it is as likely as not that the condition is the result of the Veteran's February 26, 2011, fall 

b) If the answer to a) is No, whether it is as likely as not that the condition is the result of the Veteran's service-connected pes planus.  

c) If the answer to b) is No, whether it is as likely as not that the condition has been aggravated beyond the scope of its natural progression by her service-connected pes planus.

A comprehensive rationale should be provided for each opinion given and should cite to evidence in the record, known medical principles, and medical treatise evidence.  

5. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


